DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-13, 15, 19-25, 27, and 31-39 are rejected under 35 U.S.C. 103 as being unpatentable over Jameson et al. (US 2015/0108146 A1) in view of Tomioka et al. (US 2018/0016052 A1).
Regarding claims 1, 15, and 27, Jameson teaches a container with a sidewall construct (Fig. 2) for containing a fluid, comprising: a sidewall construct comprising an inner sidewall 12 extending at least partially around an interior of the container, an outer sleeve 14 attached (0049) to the inner sidewall , and a cavity 42 defined between the inner sidewall and the outer 
Regarding claims 5-7, 19-21, and 31-33, Jameson using multiple annular bands (0040) is modified to use annular band structure of Tomioka, the resulting structure would have  plurality of pockets (Fig. 2) being defined between respective adjacent annular bands, the plurality of pockets provide a respective plurality of insulating spaces between the inner sidewall and the outer sleeve (Fig. 2), and Tomioka teaches each respective annular band of the plurality of annular bands extends around the circumference of the inner sidewall and is discontinuous in that the gaps comprise sections of each annular band that is void of material that forms the spacers (Fig. 2).
Regarding claims 8-10, 22-24, and 34-36, Jameson teaches the plurality of spacers comprise a polymeric material (0049) that is an adhesive that adheres the outer sleeve to the inner sidewall.  Jameson does not explicitly teach the adhesive is a thermally conductive material.  The examiner uses the broadest reasonable interpretation of thermally conductive to include conducts heat and notes that the disclosed latex would do this. Additionally, Jameson teaches any material capable of bonding the cup and sleeve (0052), and lists insulating adhesives as optional specific embodiments.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use any of the known polymer adhesives since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin,
Alternatively regarding claims 8-10, 22-24, and 34-36, Jameson teaches the plurality of spacers comprise a polymeric material (0049).  Jameson does not explicitly teach a property of thermal conductivity.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See MPEP 2112.01.  The examiner notes that the specification of the current application does not list any specific materials that are thermally conductive or further define this property beyond the name.  
Regarding claims 11-12 and 37-38, Jameson teaches the closed bottom 20 comprises a bottom panel and an annular leg foldably connected to the bottom panel (Fig. 2), the annular leg extends downwardly from the bottom panel, the annular leg is attached to a lower edge margin of the inner sidewall (0023; Fig. 2).
Regarding claims 13, 25, and 39, Jameson an upper portion of the inner sidewall defines a flanged rim 30, the rim is configured to interengage a container closure (0024).

Response to Arguments
Applicant’s arguments, see Remarks pgs. 14-15, filed 11/15/2021, with respect to Garza (US 2018/0263391 A1) in view of Tomioka et al. (US 2018/0016052 A1) not teaching the new claim limitations have been fully considered and are persuasive.  The rejections of under 35 USC 103 over Garza in view of Tomioka have been withdrawn.  While not explicitly argued, the combination of Morgan et al. (US 2017/0340149 A1) in view of Tomioka et al. (US 2018/0016052 A1) also does not teach the new claim limitation and the rejection under 35 USC over Morgan in view of Tomioka is also withdrawn.
Applicant's arguments, see Remarks pgs. 15-18, filed 11/15/2021 with respect to Jameson et al. (US 2015/0108146 A1) in view of Tomioka et al. (US 2018/0016052 A1) have been fully considered but they are not persuasive. 
Applicant argues it would not have been obvious to use the fluid paths taught by Tomoika within the structure of Jameson because Jameson is directed at forming a reinforced container.  The examiner finds this argument unpersuasive because Jameson teaches forming the adhesive band as a non-continuous plurality of band segments (e.g., strands) extending circumferentially around the side wall (0041); which is another way of describing a series of projections with gaps of no adhesive in between them.  Jameson also teaches securing the outer sleeve a plurality of adhesive bands instead of just a single band as illustrated (0040).  Together, Jameson describes claimed structure except for arranging the gaps in an offset manner.  Tomoika teaches that offset gaps produce desirable insulation properties, and so one of ordinary skill in the art would find it obvious to arrange the gaps already taught for use by Jameson in the arrangement of Tomoika, for the  purpose gaining the additional advantage of a user holding the cup to not feel heat, as taught by Tomoika (0025).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/             Examiner, Art Unit 3734   

/NATHAN J NEWHOUSE/             Supervisory Patent Examiner, Art Unit 3734